Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric H. Liou on January 19, 2022.

The application has been amended as follows: 

15. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2007/0216771 and applicant’s admitted prior art in ¶¶2-3 of the specification, as combined) detail a method/device for capturing video images installed on a moving conveyance travelling on a predefined path to capture video images of the predefined path ahead or behind the moving conveyance including an on-board transceiver wirelessly transmitting encoded video images toward a server. Such prior art also discloses analyzing the encoded video images of the path resulting from encoding of the images captured during a learning phase and monitoring progress of the moving conveyance on the predefined path. U.S. Patent Publication No. 5,602,594 teaches the detection of data rate peaks that exceed a predefined threshold. However, such prior art does not disclose a system that detects encoding data rate peaks that exceed a predefined threshold in encoded video images of a predefined path of a moving conveyance, determining and storing positions on the predefined path to which said detected encoding data rate peaks correspond, and, after ensuring an adequacy of uplink transmission resources, notifying the capturing device of an upcoming sequence change when the moving conveyance is about to reach a position having information thereof stored in the database, and instructing the video encoder to start a new encoding sequence when the moving conveyance reaches said position. Applicant’s specification at ¶¶4-5 describe problems of the prior art, the cited prior art nor these paragraphs describe:
… 
analysing encoded video-images of the predefined path resulting from an encoding of video-images captured during the learning phase and detecting encoding data rate peaks that exceed a predefined threshold in the encoded video-images;
determining positions on the predefined path to which said detected encoding data rate peaks correspond; and
storing information representing the determined positions in a database; and in that the server performs in a normal operation phase:
…
notifying, after the adequacy of the uplink transmission resources is ensured, the video- images capturing device of an upcoming encoding sequence change when the moving conveyance is about to reach a position having information thereof stored in the database, and instructing the video encoder to start a new encoding sequence when the moving conveyance reaches said position.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 9-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481